UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6884


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TRAVIS MCKINNLEY FRIEND,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:99-cr-00201-REP-2; 3:15-cv-00267-REP)


Submitted:   October 7, 2015                 Decided:   October 19, 2015


Before NIEMEYER and SHEDD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Travis McKinnley Friend, Appellant Pro Se.    Brian R. Hood,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Travis     McKinnley            Friend      seeks     to      appeal      the     district

court’s order dismissing his successive 28 U.S.C. § 2255 (2012)

motion.       The order is not appealable unless a circuit justice or

judge    issues       a       certificate     of       appealability.           See    28    U.S.C.

§ 2253(c)(1)(B) (2012); Jones v. Braxton, 392 F.3d 683, 688 (4th

Cir.    2004).            A    certificate       of     appealability         will     not   issue

absent “a substantial showing of the denial of a constitutional

right.”       28 U.S.C. § 2253(c)(2) (2012).

       When    the     district         court    denies      relief      on     the    merits,    a

prisoner       satisfies              this    standard          by      demonstrating         that

reasonable       jurists             would    find       that     the     district          court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                           When the district court

denies     relief             on     procedural        grounds,       the      prisoner         must

demonstrate       both          that    the     dispositive          procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                       Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Friend has not made the requisite showing.                            Accordingly, we deny

a   certificate           of       appealability       and   dismiss      the    appeal.          We

dispense       with           oral    argument        because     the     facts       and    legal



                                                   2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3